      Case 3:18-cv-00066-DHB-BKE Document 25 Filed 11/02/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                              DUBLIN DIVISION

UNITED SPECIALTY INSURANCE
COMPANY,

      Plaintiff,

v.

E-Z AUTO SALES, LLC, CESAR PEREZ,
ALEXANDER LOPEZ VAZQUEZ,
                                              Case No. 3:18-cv-00066-DHB-BKE
QUANARIEK ROBERSON, SAFEPAY
AUTOBROKERS, LLC, OSEAS
MARTINEZ, WALL STREET
INTERMODAL, LLC, KELLY LITTLE,
and GREAT WEST CASUALTY
COMPANY,

      Defendants.


             APPLICATION FOR CLERK’S ENTRY OF DEFAULT
             AS TO DEFENDANT ALEXANDER LOPEZ VAZQUEZ

      To the Clerk of the United States District Court for the Southern District of

Georgia:

      Request is hereby made for the entry of a default against Defendant

ALEXANDER LOPEZ VAZQUEZ, for failure to plead or otherwise defend as provided

by Federal Rule of Civil Procedure 55(a). An entry of default as to this Defendant is

proper for the following reasons:

      1.     Plaintiff filed a Complaint for Declaratory Judgment on September 11,

2018. [See Doc. 1, Complaint].

      2.     On September 12, 2018, a summons was issued by the Deputy Clerk
      Case 3:18-cv-00066-DHB-BKE Document 25 Filed 11/02/18 Page 2 of 3



requiring that Alexander Lopez Vazquez answer the Complaint within 21 days of service.

[See Doc. 4 at pg. 5-6, Summons of Alexander Lopez Vazquez].

       3.     Alexander Lopez Vazquez was personally served with the Summons and

Complaint on September 18, 2018. [See Doc. 10, Proof of Service Returned as Executed

by Sgt. Keith Ricks.]

       4.     More than 21 days have passed since Alexander Lopez Vazquez was served

with the Summons and Complaint.

       5.     Alexander Lopez Vazquez has not filed an answer to the Complaint or any

other responsive pleading.

       6.     Alexander Lopez Vazquez has failed to plead or otherwise answer within

the time required by Rule 12 of the Federal Rules of Civil Procedure.

       7.     This Application for Clerk’s Entry of Default as to Defendant Alexander

Lopez Vazquez is supported with an Affidavit as required by Rule 55(a). [See Exhibit A,

Affidavit in Support of Entry of Default.]

       WHEREFORE, the Plaintiff requests that the Clerk enter the default of Alexander

Lopez Vazquez.

       Respectfully submitted, this 2nd day of November, 2018.

                                                   /s/ David A. Harris
                                                   Ga. State Bar No. 668708
                                                   dah@boviskyle.com

                                                   Counsel for Plaintiff United
                                                   Specialty Insurance Company
Bovis, Kyle, Burch & Medlin, LLC
200 Ashford Center North, Suite 500
Atlanta, Georgia 30338
(770) 391-9100

                                             -2-
       Case 3:18-cv-00066-DHB-BKE Document 25 Filed 11/02/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing Application for Clerk’s Entry of Default as to

Defendant Alexander Lopez Vazquez was electronically filed with the Clerk of Court using the

Court’s CM/ECF system. Electronic service has been provided to the following counsel of

record:

                                       Jeremy S. McKenzie
                                      Nicholas Shelton Evans
                                         Dennis B. Keene
                                         John Bell Manly
                                       Tracy C. O’Connell

          Additionally, I have served copies of the foregoing by mailing the same via United States

Mail, first class and certified mail return receipt requested, to the following parties:

            Alexander Lopez Vazquez                              E-Z Auto Sales, Inc.
               Treutlen County Jail                           C/O Eugene Dunwoody, Jr.
               530 Cascade Circle                                its Registered Agent
              Soperton, GA 30457                             300 Mulberry Street, Suite 604
                                                                  Macon, GA 31201

          This 2nd day of November, 2018.

                                                       /s/ David A. Harris
                                                       Ga. State Bar No. 668708
                                                       dah@boviskyle.com




                                                 -3-
